Citation Nr: 0005068	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-13 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD) prior 
to November 7, 1996.

2.  Entitlement to an evaluation in excess of 70 percent for 
service-connected PTSD from November 7, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1969 to 
March 1972.  This appeal arises from a September 1995 rating 
decision of the Jackson, Mississippi, regional office (RO) 
which assigned a 10 percent disability evaluation for PTSD, 
after granting service connection for the same.  This matter 
was Remanded by the Board of Veterans' Appeals (Board) in 
October 1997 for the purpose of obtaining additional medical 
evidence and affording due process to the veteran, and it has 
been returned to the Board for appellate review.  By a rating 
action dated in September 1999, the 10 percent disability 
rating assigned to PTSD was increased to 70 percent, 
effective on November 7, 1996.


FINDINGS OF FACT

1.  For the period prior to November 7, 1996, the veteran's 
service-connected PTSD resulted in a demonstrable inability 
to obtain or retain employment.

2.  For the period from November 7, 1996, the veteran's 
service-connected PTSD has resulted in a demonstrable 
inability to obtain or retain employment.


CONCLUSIONS OF LAW

1.  A schedular evaluation of 100 percent for PTSD is 
warranted for the period prior to November 7, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10 (1999), and 4.129, 4.130, Diagnostic Code 9411 
(Regulations in effect prior to November 7, 1996).

2.  A schedular evaluation of 100 percent for PTSD is 
warranted for the period from November 7, 1996.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 
(1999), and 4.129, 4.130, Diagnostic Code 9411 (Regulations 
in effect prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's Report of Transfer or Discharge (DD Form 214) 
indicated that he served in the Republic of Vietnam from 
November 1969 to November 1970.  He was listed to have 
received several medals and/or commendations to include the 
Combat Infantry Badge, Vietnamese Campaign Medal, Bronze Star 
Medal, and Purple Heart Medal.

In September 1994, the veteran filed a claim for service 
connection for PTSD.  He stated that he experienced 
flashbacks, nightmares, anxiety, and extreme nervousness.  He 
said he was incapable of being around people at times.  He 
reported that he had been unemployed since March 1994.

Medical records from the Murfreesboro VA Medical Center 
(VAMC) and the Jackson VAMC dated from August 1994 to January 
1995 were associated with the claims folder.  In September 
1994, the veteran was admitted to the Murfreesboro VAMC due 
to complaints of an inability to sleep, nightmares, and 
difficulty concentrating.  He said he had problems dealing 
with his Vietnam experiences.  He reported that he had 
recently completed a drug and alcohol treatment program.  He 
admitted to having a problem with alcohol and cocaine.  He 
reported that he was divorced and unemployed.  At the time of 
his discharge, the veteran was alert, oriented, well kept, 
dressed appropriately, and very cooperative.  His speech was 
normal in tone and slow.  Mood was euthymic with appropriate 
affect.  There was no homicidal or suicidal ideation.  There 
was no evidence of thought disturbance.  The diagnoses were 
adjustment disorder with depressed mood, alcohol dependence, 
cocaine dependence, and rule out PTSD.  The veteran was 
assigned a Global Assessment of Functioning (GAF) Scale score 
of 40.  

The veteran was admitted to the Jackson VAMC in November 
1994.  His chief complaint was that he was feeling that he 
was going crazy.  He said he was having dreams of people 
trying to kill him or of him trying to kill people.  He 
stated that he felt as if he was back in Vietnam.  He 
indicated that he preferred to be by himself because he was 
extremely nervous when he was around people.  He gave a 
recent history of treatment for drug and alcohol abuse.  The 
veteran stated that he used drugs in order to "occupy his 
mind and keep him from thinking about other things."  He 
said he had been abusing drugs and/or alcohol since his 
service in Vietnam.  He discussed his experiences in Vietnam 
and the stressors that he believed were the cause of his 
problems.  The veteran's discharge diagnoses were PTSD and 
history of polysubstance abuse.  He was assigned a 50 on the 
GAF scale.  He was referred to outpatient treatment on the 
group and individual levels.  During acute exacerbations of 
signs and symptoms of PTSD, the veteran's ability to obtain 
and maintain employment was observed to be moderately 
impaired.

The veteran was afforded a VA PTSD examination in August 
1995.  His history of polysubstance abuse was reviewed in 
detail.  There was also a comprehensive discussion pertaining 
to his inservice stressors.  The veteran complained of 
nightmares, flashbacks, intrusive thoughts, and an aversion 
to crowds.  He also endorsed a history of constant 
daydreaming, preoccupation with combat recollections, an 
inability to concentrate on his daily living, frequent 
irritability, and memory impairment.  He reported that he was 
living with his first wife.  However, the veteran said their 
relationship had been rocky, and that there had been several 
times when they had separated.  He noted he was currently 
receiving Social Security disability benefits.  He stated 
that he continued to use drugs and alcohol.  The veteran 
indicated that he had recently been charged with disorderly 
conduct while in the house of a friend.  He said the longest 
job he had held was from 1984 to 1993 as a maintenance man.  
He reported that he had been fired from that job due to 
behavior problems secondary to his drug problems.  He 
maintained that he could not tolerate being around other 
people.  


The veteran was administered the Minnesota Multiphasic 
Personality Inventory-2 (MMPI-2), with PTSD subscales.  The 
examiner found the veteran's profile was invalid because 
validity scales indicated the veteran was exaggerating his 
responses.  Nevertheless, based on his history and receipt of 
combat related commendations, the veteran was diagnosed as 
having PTSD, chronic with delayed onset.  He was also 
diagnosed as having alcohol dependence and cocaine abuse.  
The examiner noted it was unclear how much the symptoms 
reported by the veteran were affected by his addiction to 
alcohol and drugs.  However, the examiner stated it was 
unlikely that the veteran's combat nightmares and other 
dissociative symptoms were caused by the alcohol abuse.  
While the veteran's extreme withdrawal was not likely to be 
caused by his cocaine addiction, the examiner said chemical 
dependence could worsen said symptom.  No comments were made 
with regard to the effect the veteran's PTSD had on his 
social and industrial adaptability.

By a rating action dated in September 1995, service 
connection for PTSD was granted.  He was assigned a 10 
percent disability evaluation from September 27, 1994 to 
November 27, 1994.  He was awarded a temporary total rating 
of 100 percent from November 28, 1994 to December 31, 1994, 
due to his inpatient treatment for PTSD.  See 38 C.F.R. § 
4.29 (1999).  The 10 percent disability evaluation was 
continued from January 1, 1995.

The veteran filed a substantive appeal in March 1996.  He 
asserted that the 10 percent disability rating assigned to 
his PTSD was insufficient.  He argued a higher disability 
evaluation was warranted because his service-connected PTSD 
prevented him from obtaining or maintaining employment.  He 
said he was unable to work with people.

In April 1996, the veteran submitted an April 1995 
"Psychiatric Review Technique," which appears to be a form 
used as part of a Social Security Administration (SSA) 
examination.  The SSA examiner indicated that the veteran 
suffered from PTSD with tremulousness, depression, 
irritability, and decreased sleep.  The examiner also 
determined that the veteran's psychiatric condition caused 
recurrent and intrusive recollections of a traumatic 
experience, a moderate restriction of activities of daily 
living, marked difficulties in maintaining social 
functioning, and frequent deficiencies of concentration 
resulting in failure to complete tasks in a timely manner.  
There were no findings of persistent irrational fear of a 
specific activity or situation, recurrent severe panic 
attacks, or recurrent obsessions or compulsions.  Further, 
the SSA examiner concluded there was no evidence that the 
symptoms of the veteran's psychiatric disability resulted in 
a complete inability to function independently outside the 
area of his home.

In May 1996, the 10 percent disability evaluation assigned to 
the veteran's PTSD was continued.  The RO found that the 
report from the SSA failed to contain evidence that would 
support a higher evaluation.  A supplemental statement of the 
case (SSOC) was mailed to the veteran that same month.  

The matter was Remanded by the Board in October 1997.  
Observing that the criteria used in evaluating mental 
disorders had been revised in November 1996, and that the 
veteran had not been afforded a VA examination that 
considered the "new" regulations, the RO was instructed to 
afford the veteran another VA psychiatric examination.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO was also 
asked to obtain a copy of any decision or action by the SSA 
that granted disability compensation to the veteran, 
including the medical records upon which the award was based.  
See Baker v. West, 11 Vet. App. 163 (1998).

In a letter dated in December 1997, the RO requested that the 
veteran send all records pertaining to the treatment of his 
PTSD.  He was also asked to submit the names and addresses of 
any VA or non-VA health care provider who had treated him for 
his PTSD. 

In conjunction with a claim for non-service-connected pension 
benefits, medical records from the Memphis VAMC, J.E. Morris, 
Ph.D., and the North Mississippi Medical Center dated from 
August 1994 to December 1994 were associated with the claims 
folder.  Those records show that the veteran received 
evaluations and treatment for, but not limited to, PTSD and 
polysubstance abuse.  Of note, the veteran was referred to 
Dr. Morris by Disability Determination Services in December 
1994 for a comprehensive mental status examination.  He 
appeared clean with adequate hygiene.  He was very nervous 
and agitated.  He apologized for his agitation, but it was 
quite obvious that he was very nervous and jittery.  He was 
jiggling his legs, rolling his hands, and shifting his body 
in a very restless fashion.  The veteran stuttered throughout 
the evaluation.  It was very difficult for him answer even a 
simple question without long pauses, stuttering, and 
hesitation.  Although he did appear to have some memory 
deficits, his statements were considered to reliable.  He 
stated he was able to perform routine hygiene and grooming 
activities as well as simple domestic chores.  He said he did 
not relate well with family members or others, and that he 
had a history of violent behavior.  He denied attending 
church or belonging to any groups or clubs.  He gave a 
history of drug and alcohol abuse.

On mental status evaluation, the veteran's psychomotor 
activity was normal.  His speech was slow and hesitant with 
stuttering.  He was oriented in all spheres.  There were 
behavioral indicators of anxiety.  His low frustration 
tolerance was quite evident.  His overall emotional state was 
one of moderate to severe depression with constricted affect.  
The veteran stated that he averaged no more than four hours 
of sleep a night.  He admitted to past suicidal ideation.  He 
denied auditory hallucinations but did indicate that he "saw 
things."  Recent and remote memory appeared to be intact.  
Immediate recall was limited to three out of five objects on 
a five object memory task.  The veteran was able to perform 
simple calculations.  His insight was fair.  

The diagnoses were PTSD and alcohol abuse/dependency, in 
partial remission.  
Dr. Morris stated that the veteran's major problem related to 
his inability to interact with others.  He felt that it was 
"very doubtful" that the veteran would be able to respond 
favorably to supervision and interact cooperatively with co-
workers or that he could withstand the stresses of even a 
simple task on an eight to nine hour work day.  With this 
said, Dr. Morris opined that the veteran would not be able to 
perform routine, repetitive, work-related tasks on a 
sustained basis over a period of time.

In January 1998, the veteran was afforded a VA PTSD 
examination.  He complained that he was "not happy."  He 
said that he did get along with people. He described a very 
remote relationship with his wife.  He said that they had 
little interaction.  He spontaneously mentioned that he 
suffered from nightmares.  He indicated that he would awaken 
every night for two or three weeks or may go two or three 
weeks without awakening following an apparent nightmare.  
When asked, the veteran reported that he had intrusive 
thoughts about Vietnam constantly.  He felt that these 
thoughts interfered with what he tried to do.  He initially 
described himself as totally socially isolated.  However, 
when asked about the report of being arrested at a friend's 
house, as noted at the time of August 1995 examination, he 
said that he did go to the home of some other people in 
connection with getting "high."  He admitted to also going 
to abandoned buildings and associating with others who used 
drugs and alcohol.  He also acknowledged continued use of 
drugs and alcohol.  The veteran stated he had not actively 
sought or engaged in treatment for his PTSD since 1994.  He 
reported that he had not attempted to work since 1994, when 
he began receiving Social Security benefits.

On mental status examination, the veteran was an alert, 
oriented, fairly neat, male who seemed to have some body 
odor.  He was clearly anxious and rather restless during the 
interview.  He tended to speak with a stammer.  His sentences 
tended to be unfinished and when asked to repeat a sentence, 
he tended to rephrase it without going back to exactly the 
same statement.  He showed some difficulty in concentration 
both during the interview and on formal mental status 
examination.  He did serial 7s slowly, making one error in 
five responses.  He recalled none of three items at five 
minutes, even with multiple choice.  When asked to abstract 
similarities, he gave fairly concrete answers.  There was no 
evidence of delusions or hallucinations.  He reported passive 
thoughts of death but no active suicidal intent.  

The diagnoses were PTSD, polysubstance abuse, and antisocial 
personality traits/disorder.  The veteran was assigned a 45 
on the GAF scale.  The examiner stated that this score 
represented serious symptoms and serious impairment in social 
and industrial adaptability.  Commenting further, the 
examiner indicated that there was a major problem with the 
veteran's lack of consistency in his reports.  The 
inconsistency between his reports of being socially isolated 
but having social contact with drug use was cited as an 
example.  The veteran was also noted to have minimized his 
past maladaptive behavior.  The examiner stated that this 
lack of reliability and the effect of substance abuse made 
any diagnosis and any assessment of functioning only 
tentative.  Nevertheless, the examiner found that it was 
clear that the veteran's distractibility would interfere with 
his ability to carry out detailed job assignments, and that 
his reported irritability and intolerance for authority would 
be likely to lead to difficulty in holding a job for a long 
period of time.

In a letter dated in February 1998, the RO asked Dr. Morris 
to furnish any medical notes or records pertaining to the 
treatment of the veteran.  Dr. Morris responded in March 
1998.  He reported that his examination of the veteran was a 
disability determination referral.  He recommended that the 
RO contact the Jackson office of the SSA.

Medical records from the Memphis VAMC dated from November 
1994 to April 1995 show that the veteran received periodic 
treatment for PTSD and polysubstance abuse.  An April 1995 
treatment note indicated that the veteran essentially severed 
his ties to the VA outpatient treatment program after he was 
told he would need a reevaluation prior to refilling his 
medications.

A review of the claims folder reflects that the RO filed a 
request to the SSA for the veteran's records in March 1998.  
A copy of that request or any subsequent request is not of 
record.  There is also no indication that the veteran's SSA 
records were furnished to the RO, or that any type of 
response was received from the SSA with regard to the status 
of those records.

As referenced above, a 70 percent disability rating for the 
veteran's service-connected PTSD was granted in September 
1999.  The RO determined that the veteran's PTSD was serious, 
but that his condition did not warrant a 100 percent 
evaluation.  Noting that the criteria for evaluating 
psychiatric disorders had been revised, and that said 
revisions went into effect on November 7, 1996, the RO 

indicated that a higher evaluation for PTSD under said 
criteria was unwarranted.  The effective date of the award 
was November 7, 1996.  The veteran was mailed a SSOC that 
cited the old and new criteria used in evaluating psychiatric 
disorders.

II.  Analysis

The Board initially finds that the veteran has submitted a 
well-grounded, or plausible, claim. 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's assignment 
of a rating for that disability, the claim continues to be 
well-grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

The Board is also satisfied that all relevant facts have been 
properly developed.  VA examinations have been performed.  
The Board finds the most recent examination was adequate 
concerning the issue at hand, and that there is no indication 
that there are relevant post-service medical records 
available that would support the veteran's claim.  Therefore, 
no further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling were changed, effective November 7, 
1996. To that extent, the record shows that the veteran has 
had notice of the old and new criteria for evaluating PTSD.

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the U.S. Court 
of Appeals for Veterans Claims (Court) has held that where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  In this instance, neither 
Congress nor the Secretary has directed which regulations are 
to be applied under the circumstances of this case.  The 
version most favorable to the appellant will therefore be 
considered.  However, pursuant to 38 U.S.C.A. 
§ 5110(g), the Board observes that for any date prior to 
November 7, 1996, the VA cannot apply the revised mental 
disorder rating schedule.  See Rhodan v. West, 
12 Vet. App. 55 (1998).

Under the criteria in effect at the time the veteran 
initiated his appeal with respect to the evaluation of his 
service-connected psychiatric disorder, the principle of 
social and industrial inadaptability, the basic criterion for 
rating disability from the mental disorders, contemplated 
those abnormalities of conduct, judgment, and emotional 
reactions which affect economic adjustment, i.e., which 
produce impairment of earning capacity.  38 C.F.R. § 4.129.  
The severity of disability was to be based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency.  The VA was not to under-evaluate the 
emotionally sick veteran with a good work record, nor over-
evaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis was placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints was 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology were the 
essentials.  38 C.F.R. § 4.130.  

When evaluating a mental disorder, under the new criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (as in effect from November 7, 
1996).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 10 
percent rating was assigned for PTSD when there was emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating was 
assigned when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such a 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation required that the 
ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating was 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thoughts or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior are 
factors to be considered.  A demonstrable inability to obtain 
or retain employment is another factor to be considered.  
38 C.F.R. Part 4, Diagnostic Code 9411.  The Board notes, 
however, that if any one of the three criteria set forth in 
Diagnostic Code 9411 for a 100 percent is met, a 100 percent 
evaluation rating shall be assigned.  See Johnson v. Brown, 7 
Vet. App. 95 (1994). 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court held that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases for its decision. 
38 U.S.C.A. § 7104(d)(1) (West Supp. 1999).  In a precedent 
opinion dated November 9, 1993, the General Counsel of VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." O.G.C. Prec 
9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 7104(c) 
(West Supp. 1999).

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Upon review of the evidence, the Board finds that a 100 
percent rating, under the "old" criteria, is warranted for 
both the period prior to November 7, 1996 and the period from 
November 7, 1996.  The veteran's psychiatric symptoms have 
remained essentially static and in some ways even worsened 
throughout the course of the veteran's appeal.  Consistently, 
he has been found to suffer from extreme social withdrawal, 
deficiencies of concentration, a heightened state of 
agitation, daily intrusive memories, and frequent nightmares.  
Most importantly, however, there is fairly consistent 
evidence showing that the veteran has been demonstrably 
unable to obtain or retain employment as a result of his 
service-connected symptoms.  

As noted in the December 1994 examination report from Dr. 
Morris, the symptoms of the veteran's PTSD would prevent him 
from being able to perform routine, repetitive, work-related 
tasks on a sustained basis over a period of time.  Dr. Morris 
stated that it was "very doubtful" that the veteran would 
be able to respond favorably to supervision and interact 
cooperatively with co-workers.  The report of the January 
1998 VA PTSD examination seems to contain similar findings.  
While the consistency of the veteran's reports was viewed as 
problematic, the VA examiner determined that it was clear 
that the veteran's distractibility would interfere with 
ability to carry out detailed job assignments, and that his 
irritability and intolerance for authority would likely lead 
to difficulty in holding a job for a long period of time.

Moreover, the veteran's GAF has been remained consistent 
during course of this appeal.  Notably, his GAF was 40 in 
September 1994, 50 in November 1994, and 45 in January 1998.  
The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
from 41 to 50 are indicative of, among other things, serious 
impairment in several areas, such as work, family relations, 
or mood, and an example of which is an inability to keep a 
job due to psychiatric impairment.  Scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, and an example of which is the inability to work due to 
psychiatric impairment.  Thus, by virtue of the veteran's the 
aforementioned GAF scores, the veteran's inability to obtain 
or maintain employment has been shown.

The Board recognizes that the claims folder contains evidence 
that would appear to contradict the finding that the 
veteran's PTSD has rendered him unemployable since the date 
of filing his claim.  Significantly, the November 1994 
discharge summary from the Jackson VAMC indicated that acute 
exacerbations of the veteran's PTSD would cause no greater 
than a moderate impairment of his ability to obtain and 
maintain employment.  The April 1995 "Psychiatric Review 
Technique" also pointed out that there was no evidence that 
the symptoms of the veteran's psychiatric disability resulted 
in a complete inability to function independently outside the 
area of the home.  Nevertheless, as cited above, there is at 
least a proportionate amount of evidence that shows that the 
veteran's service-connected PTSD has resulted in a 
demonstrable inability to obtain or maintain employment since 
1994.  Therefore, without the benefit of being able to 
consider any decision and medical records that the Board 
asked to be obtained from the SSA, which may have shed light 
on the degree of the veteran's impairment due to PTSD, 
reasonable doubt must be resolved in favor of the veteran.  
See 38 C.F.R. § 4.3 (1999).

Taking into consideration the veteran's persistent symptoms 
of PTSD and the resulting continued impact upon 
employability, the undersigned finds that a 100 percent 
rating is warranted for PTSD, for the period prior to 
November 7, 1996, and for the period from November 7, 1996.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (held that, 
with regard to initial ratings following the grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings).

Finally, the Board notes that the October 1997 Remand 
directed the RO obtain a copy of any decision or action by 
the SSA that granted disability compensation to the veteran, 
including the medical records upon which the award was based.  
There is no evidence that the RO obtained said evidence.  The 
Court has held that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  Here, the Board finds that there would be no useful 
purpose in Remanding this matter for a second time.  By 
virtue of this decision, the veteran has been granted the 
benefits sought on appeal in full.


ORDER

Entitlement to a disability rating of 100 percent for PTSD is 
granted for the period prior to November 7, 1996, subject to 
the criteria governing payment of monetary benefits.

Entitlement to a disability rating of 100 percent for PTSD is 
granted for the period from November 7, 1996, subject to the 
criteria governing payment of monetary benefits.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

